McGrath, O. J.
This case was commenced in justice’s-, court for one month’s rent. The circuit judge found the facts with plaintiff, and gave her a judgment of $20. The defendant excepts to the findings of both fact and law.
No claim' is made that the findings of fact do not support the conclusion of law. The case turned upon the-contract respecting a certain room in the house, the use-of which the court found that plaintiff reserved to herself..
We find abundant evidence to support the finding, andi the judgment is therefore affirmed.
The other Justices concurred.